Citation Nr: 0812962	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-22 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 RO decision, which, in 
pertinent part, denied service connection for a bilateral 
hearing loss disability and tinnitus.

The veteran testified at a Travel Board hearing before the 
undersigned in February 2008.  A transcript has been 
associated with the file.  Furthermore, following 
certification of the current appeal, additional evidence was 
received by the Board which was not considered by the RO.  A 
waiver of RO consideration is of record, and the Board may 
proceed to decide the case.  38 C.F.R. § 20.1304.

In April 2008, the Board granted a motion to advance the 
veteran's case on the docket due to the veteran's advanced 
age.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during 
service; the veteran currently has a hearing loss disability; 
and medical evidence suggests that it is as at least as 
likely as not that the veteran's current hearing loss 
disability is attributable to his in-service noise exposure.

2.  There is no competent medical evidence establishing a 
link between tinnitus, if any, and a disease or injury in 
service, to include acoustic trauma.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 
(West 2002 & West Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110, (West 2002 & West Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's claim of service connection for a bilateral 
hearing loss disability has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's claim of service connection for 
tinnitus, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim, and he was told to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
records, and private medical records are in the file.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to his 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Obtaining an additional examination or opinion is not needed 
because there is sufficient evidence to decide the claim.  
The Board notes that the veteran was provided an adequate VA 
audiological examination in December 2006.  As the evidence, 
including his own contentions, shows that the veteran does 
not have tinnitus, no further examination is needed on this 
claim.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, an organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).

A claim for service connection generally requires: (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence, as the 
situation dictates; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

a.  Bilateral Hearing Loss

In this case, the veteran contends that he has a bilateral 
hearing loss disability that resulted from acoustic trauma, 
including exposure to heavy weapons fire, during service.  
For the reasons that follow, the Board concludes that service 
connection is warranted.

At a VA audiological examination, conducted in December 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
90
95
100
LEFT
100
105
105
105
105

The veteran has thus demonstrated that he has a bilateral 
hearing loss disability for VA purposes.  The Board now 
proceeds to consider whether the veteran's current bilateral 
hearing loss disability is associated with his service.

The veteran's DD214 shows that his military occupational 
specialty was cannoneer.  In addition, the veteran reports 
being exposed to artillery and rocket launcher fire during 
service.  The Board thus concedes that the veteran was 
exposed to acoustic trauma during service.

At the veteran's pre-induction physical examination, 
conducted in February 1951, the veteran reported being 
previously treated by a physician for ear trouble.  However, 
upon objective examination, the veteran was found to have 
normal ears and ear drums.  In addition, the veteran's scored 
a 15 out of 15 on whispered voice testing for both ears.

Subsequent service medical records are negative for any 
complaints, diagnoses, or treatment of ear problems.  At the 
veteran's separation examination in April 1953, the veteran's 
ears and ear drums were again found to be normal, and he 
scored a 15 out of 15 on both whispered and spoken voice 
testing for both ears.  The Board notes that no audiometric 
testing was conducted during the veteran's service.

Following the veteran's discharge from service, the first 
record of the veteran's hearing problems comes from a June 
2001 VA treatment report, which notes that the veteran had a 
long history of hearing loss that was in its advanced stages, 
for which he used hearing aids.

A VA treatment report from October 2001 states that the 
veteran had a 30 year history of hearing loss, now profound, 
that was diagnosed in the 1970s or 1980s as sensorineural.  
The veteran reported that the onset of his hearing loss was 
approximately 5 or 6 years after his separation from service.  
The examiner also noted the veteran's reported history of 
exposure to hazardous noise during service, which included 
the test-firing of artillery.  Additional treatment records, 
through 2006, show that the veteran periodically reports to 
the VA hospital for help with his hearing aids.

As mentioned above, in December 2006, the veteran was 
afforded a VA audiological examination for determining the 
nature and etiology of the veteran's hearing loss.  The 
examiner found that the veteran had severe to profound mixed 
hearing loss and profound sensorineural hearing loss.  The 
examiner noted that the veteran denied noise exposure prior 
to or after service but reported exposure to artillery noise 
without hearing protection during service.  In addition, the 
examiner noted that the whispered voice test results found in 
the veteran's service medical records were essentially 
inadequate as they did not test frequency or rule out the 
possibility of some hearing loss.  The examiner then stated 
that, give the absence of inservice audiograms, it was not 
possible to provide any more than a speculative opinion 
concerning the relationship of the veteran's hearing loss and 
service.

In February 2008, the veteran submitted a medical report and 
opinion from a private otolaryngologist.  In his report, the 
doctor noted the veteran's severe to profound hearing loss, 
significant exposure to noise during service, and 40-plus 
year history of hearing loss problems.  The doctor opined 
that the veteran's significant history of being exposed to 
artillery noise during service would likely have contributed 
to his current hearing loss disability.

In February 2008, the veteran testified at his Travel Board 
hearing that he had extensive exposure to weapons fire, most 
significantly from rocket launcher testing, as a guided 
missile specialist during service.  He also testified that he 
had received VA treatment since the 1960s for his hearing 
loss.  The veteran has further contended that the onset of 
his hearing loss was about 10 months following his separation 
from service.

In sum, the evidence of record is at least in equipoise as to 
whether the veteran's current bilateral hearing loss 
disability is related to service.  The evidence in favor of 
the veteran's claim consists of his extensive exposure to 
acoustic trauma during service as a cannoneer, the veteran's 
own reported history of experiencing hearing loss, and a 
private audiological examination opinion from February 2008, 
which states that the veteran's inservice noise exposure 
likely contributed to his current bilateral hearing loss 
disability.  The evidence against the veteran's claim for 
service connection consists of his service medical records 
which fail to disclose hearing problems during active duty 
and the evidentiary gap between the veteran's discharge from 
active service and first medical documentation of the onset 
of the claimed disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  

Giving the veteran the benefit of the doubt, the Board finds 
that service connection for a bilateral hearing loss 
disability is warranted.  In particular, the Board is 
persuaded by the favorable February 2008 nexus opinion from 
the veteran's private physician which is not contradicted by 
any competent medical evidence on file.  In this regard, it 
is noted that the December 2006 VA examiner who was tasked 
with the responsibility of addressing the etiology of the 
veteran's hearing loss did not discount a link between noise 
exposure in service and hearing loss but rather indicated he 
could not render an opinion without resort to speculation.  
Conversely, the February 2008 private examiner spoke to the 
matter at issue definitively by noting that the link between 
current hearing loss and noise exposure in service was 
likely.  Further, it is notable that the examiner is a board 
certified otolaryngologist.  The claim is granted.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert, supra.

b.  Tinnitus

In this case, there appears to be some confusion as to 
whether the veteran actually contends that he has tinnitus.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

As mentioned above, at his February 1951 pre-induction 
physical examination, the veteran reported being previously 
treated by a physician for ear trouble.  However, upon 
objective examination, the veteran was found to have normal 
ears and ear drums.  Subsequent service medical records are 
negative for any complaints, diagnoses, or treatment of any 
ear problems, including tinnitus.  At the veteran's 
separation examination in April 1953, the veteran's ears and 
ear drums were again found to be normal.  

VA treatment reports, from 2001 to 2006, are negative for any 
complaints, findings, or treatment of tinnitus.  A December 
2006 VA examination notes that the veteran denied 
experiencing tinnitus.  A February 2008 private medical 
report contains the statement that the veteran has tinnitus.

However, at his Travel Board hearing in February 2008, the 
veteran denied ringing, buzzing, chirping, echoes, or any 
sound disturbances other than hearing loss.  He stated that 
he sometimes felt inner ear pressure while at high altitudes 
but never had tinnitus.

In sum, although a private treatment report contains a brief 
notation that the veteran has tinnitus, all other medical 
evidence is negative for a finding of tinnitus.  Moreover, 
the veteran himself denies experiencing tinnitus.  Even 
assuming, however, that the veteran does indeed have 
tinnitus, there is no medical evidence of record linking such 
disability to service to include any noise exposure in 
service.  The Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is granted.

Entitlement to service connection for tinnitus is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


